DETAILED ACTION
Remarks
This office action is in response to the amendment filed on 12/18/2020.
Claims 1-2, 9-10, and 16-17 have been amended.
Claims 1-23 remain pending and have been examined under the first inventor to file provisions of the AIA . 

Response to Arguments/Amendment
Applicant’s arguments filed on 12/18/2020 necessitated additional clarification and/or a new ground of rejection.
Applicant’s arguments filed on 12/18/2020, in particular on pages 7-9, have been fully considered but they are moot in view of the new ground of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 10, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2, 10, and 17:
Claims 2, 10, and 17 contain subject matter about “the put applet command and the watch applet command are combined within a message received from the host device”. However, the specification does not provide support information for the recited limitation.
As recited in parent independent claims 1, 9, and 16, the “put applet command” is used to install applet object, and the “watch applet command” is for register the installed applet object as watch applet. The specification discloses two separate messages and each also has a different response message, (i.e., paragraph [0066] and recited in claim 1). However, the specification does not explicitly disclose combining the two commands (e.g., put applet command, and watch applet command) into a single message that is sent to the device.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

Claims 1, 3, 9, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being patentable over Qin (Qin et al., “Active Storage Framework for Object-based Storage Device” – made of record) and Rajamony (Rajamony et al., US2004/0003043A1), in view of John (John et al., “Active Storage using Object-Based Devices”) 
With respect to claims 1, 9, and 16, Qin discloses:
A storage/memory devices comprise media/memory (i.e., OSD – “Objected-Based Storage Device”, and/or “active disks”/”disk drives”, p.1, right column and Fig.1 – Active storage framework) and API (i.e., “Five API”, p.3, left column) for implementing the method comprising:
receiving from a host application (i.e., “host part”) running within a host environment on a host device (i.e., “clients”) a put [applet] command including an [applet] object (i.e., object – “disklet”/”user-defined method”; put command - “(2)METHOD_ID ASA_method_register(void* method_buf): Register a method, and the return value is the ID of the method” – see p.3, left column,  - “registration in runtime” for “user-defined method”; Also see p.2, left column, section 3.1, “a method is a piece of executable code, and is identified by a method ID. In OSD, methods are classified into two types, system methods and user-defined methods…While user-defined methods can be downloaded to OSD by clients through registration in runtime…”);
installing [the applet] object in one or both of a media and a memory of a storage device accessible by an application programming interface (API) also stored in one or both of the media and the memory of the storage device (i.e., p.2, When a user-defined method is registered by a client…”- notes: downloading and registering code/method means installing object); 
sending to the host application a message acknowledging completion of the put [applet] command (i.e., p.2, left column, section 3.1, “When a user-defined method is registered by a client, OSD returns the method ID to the client” – notes: OSD returned the method ID --acknowledging the completion of the put command for installation object/method.)
receiving from the host application a watch [applet] command (i.e., “POLICY_REGISTER command”, see p.2, right column, “Client can download a policy and associated it with method through sending POLICY_REGISTER command to OSD”) including identification of the [applet] object (i.e., “method id”), at least one trigger event (i.e., “object attributes satisfy the conditions defined by a policy”) to initiate execution of the[ applet] object (i.e., “If the object attributes satisfy the conditions defined by a policy, the object ID is recorded. PDM triggers the method depending on the policy value” – see p.3, right column, section 3.3), and at least one action (i.e., “outputs one or more streams” – see p.1 right column – p.2, left column; Also see p.3, left column, “(6) ASA_write_object…After the processing of the object is completed, the method calls API(6) to return the results by writing the results to object OOID”); 
registering the [applet] object as a watcher [applet] to execute responsive to detection of the at least one trigger event (i.e., p.3, left column, “POLICY_ID ASA-policy-register (void* policy_buf, method_ID MID): Register a policy, and associate it 
[sending to the host application a message acknowledging completion of the watch applet command;] 
initiating execution of the watcher [applet] object within a controlled environment of the storage device responsive to detection of the at least one trigger event using the API (i.e., p.2, right column, “In policy-driven execution, once the conditions defined by policies are satisfied, the methods associated with the policies are invoked”; also see p.3, right column, “evaluates the value of policies according to the collected information. If the object attributes satisfy the conditions defined by a policy…PDM triggers the method depending on the policy value”); and 
undertaking the at least one action (i.e., “After the processing of the object is completed, the method calls API(6) to return the results by writing the results to object OOID” – see p.3, left column).
Qin discloses the installing object (i.e., “method”/”code” - “a method is a piece of executable code” - see p.2, left column, section 3.1), and executing the object/code responsive to detection of the at least one trigger event (i.e., “policy”/”condition”). 
However, Qin does not explicitly disclose the object/code (i.e., “method” - ”executable code”) is applet object.
Rajamony discloses loading/installing the applet object and using/watching to identify trigger event, executing and performing action (i.e., “applet code 228, “event applet 206” – see Fig.2; Also see paragraph [0014], “the applet is loaded into the user's applet then monitors the user application for events such as mouse clicks, text entry, etc. The applet communicates any events it detects to a coordinating application executing on the server.  In response to receiving an event message from one of the applets, the coordinating application is configured to inform the other user application (via its applet) of the event.  The applet receiving the event information from the server application is configured to replicate the event within its user application.  Because the applet executes within the user application and is able to communicate only with the server from which it originated, the system and method offer increased security to the users”);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rajamony’s applet object/code implementation into Qin’s controlled environment of the OSD device for the method/executable code. One would have been motivated to do so to implement/perform specific monitoring and communication functions including using the applet code as suggested by Rajamony (i.e., paragraph [0005], “the event applet is configured to monitor the browser for events. If an event is detected, the event applet is configured to communicate the detected event to a coordinating application…”).
Qin as modified discloses completion/execution of the watch applet command (i.e., OSD commands - “POLICY_REGISTER command”, see p.2, right column, “Client can download a policy and associated it with method through sending POLICY_REGISTER command to OSD”), but does not explicitly disclose sending to the host application a message acknowledging completion of the watch applet command.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the invention of John into Qin and Rajamony for implementing/sending a response message according to the request-response model for the completion of the request/registering command. One would have been motivated to do so to send to the host application a response message including acknowledging completion of the watch applet command for the purpose of following the SCSI industry standard as suggested by John (see for example, p.474, left column).


With respect to claims 3 and 11, Rajamony discloses:
wherein the applet object is a user-programmed applet (i.e., “Applet Code”, “Event Applet”, see Fig.2, items 226, 206 – Applet Code -> Event Applet).
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Rajamony’s applet implementation into Qin’s user-programmed code (i.e., “user-defined methods” – p.2, left column) for the purpose as addressed in claims 1, 9 and 16 above.

With respect to claim 8, Rajamony discloses:
wherein the at least one action includes sending a notification to a host device responsive to detection of the at least one trigger event.
(see for example, Fig.4, steps 402-414, “Monitor: Events on DOM Application…Communicate Event From DOM APP To Server Using Applet…”, and related description);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Rajamony into Qin for the purpose as addressed in claims 1, 9, and 16 above.


Claims 4-7, 12-15, and 19-20 are rejected under 35 U.S.C. 103 as being patentable over Qin, Rajamony and John as applied to claims 1, 9 and 16 above, and further in view of Daniel (Daniel et al., US 9,641,385B1).
With respect to claims 4, 12, and 19, 
Qin as modified does not explicitly teach the following limitation, however, Daniel discloses:
wherein the trigger event includes detection of a drive temperature in excess of a threshold.
(see for example, Fig.4, item 405 – Server Sensors, item 406 – Metrics Monitor, item 414 – Performance Metrics; col.7, lines 1-16, “The metrics monitor 406 may also communicate (e.g., continuously or periodically at a pre-determined time interval) one or more alarm signals to the placement manager to indicate that one or more of the performance metrics 414 is outside of an acceptable value range (e.g., server disk capacity is near maximum or server chassis temperature is nearing a temperature threshold value, etc.”, and related description)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Qin and Rajamony’s event monitoring method by using applet with Daniel’s system including server disk. One would have been motivated to do so to monitor trigger event/performance metric and undertake action based on the trigger event/performance including driver temperature as suggested by Daniel (see for example, col.7, lines 6-16, “The metrics monitor 406 may also communicate (e.g., continuously or periodically at a pre-determined time interval) one or more alarm signals to the placement manager to indicate that one or more of the performance metrics 414 is outside of an acceptable value range…”, and related description).

With respect to claims 5, 13, and 20, Qin as modified does not explicitly teach the following limitation, however, Daniel teaches:
wherein the trigger event includes receipt of a notification from a drive monitoring program.
(see for example, Fig.4, item 405 – Server Sensors, item 406 – Metrics Monitor, item 414 – Performance Metrics; col.7, lines 1-16, “The metrics monitor 406 may also communicate (e.g., continuously or periodically at a pre-determined time interval) one or more alarm signals to the placement manager to indicate that one or more of the performance metrics 414 is outside of an acceptable value range (e.g., server disk 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Qin and Rajamony’s event monitoring method by using applet with Daniel’s system including server disk. One would have been motivated to do so to monitor trigger event/performance metric and undertake action based on the trigger event/performance including sending notification/alarm as suggested by Daniel (see for example, col.7, lines 6-16, “The metrics monitor 406 may also communicate (e.g., continuously or periodically at a pre-determined time interval) one or more alarm signals to the placement manager to indicate that one or more of the performance metrics 414 is outside of an acceptable value range…”, and related description).

With respect to claims 6, 14, Qin as modified does not explicitly teach the following limitation, however, Daniel teaches:
wherein the trigger event includes a change in available storage capacity that satisfies a threshold.
(see for example, Fig.4, item 405 – Server Sensors, item 406 – Metrics Monitor, item 414 – Performance Metrics; col.7, lines 1-16, “The metrics monitor 406 may also communicate (e.g., continuously or periodically at a pre-determined time interval) one or more alarm signals to the placement manager to indicate that one or more of the performance metrics 414 is outside of an acceptable value range (e.g., server disk capacity is near maximum or server chassis temperature is nearing a temperature threshold value, etc.”, and related description)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Qin and Rajamony’s event monitoring method by using applet with Daniel’s system including server disk. One would have been motivated to do so to monitor trigger event/performance metric and undertake action based on the trigger event/performance including driver temperature as suggested by Daniel (see for example, col.7, lines 6-16, “The metrics monitor 406 may also communicate (e.g., continuously or periodically at a pre-determined time interval) one or more alarm signals to the placement manager to indicate that one or more of the performance metrics 414 is outside of an acceptable value range…”, and related description).

With respect to claims 7, 15, Qin as modified does not explicitly teach the following limitation, however, Daniel teaches:
wherein the at least one action is a corrective action (i.e., “trigger a server switch” or “relocate one or more of the virtual machines…”)
(see col.7, lines 13-16, “The metrics monitor 406 may also communicate (e.g., continuously or periodically at a pre-determined time interval) one or more alarm signals to the placement manager to indicate that one or more of the performance metrics 414 is outside of an acceptable value range (e.g., server disk capacity is near maximum or server chassis temperature is nearing a temperature threshold value, etc.) The placement manager 106 may then trigger a server switch and relocate one or more of the virtual machines running on the server associated with the alert to another server that has available capacity.”, and related description).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Rajamony’s event monitoring method by using applet with Daniel’s system. One would have been motivated to do so to monitor trigger event/performance metric and undertake action based on the trigger event/performance to perform corrective action as suggested by Daniel (see for example, col.7, lines 6-16, “The metrics monitor 406 may also communicate (e.g., continuously or periodically at a pre-determined time interval) one or more alarm signals to the placement manager to indicate that one or more of the performance metrics 414 is outside of an acceptable value range…”, and related description).

Claims 21-23 are rejected under 35 U.S.C. 103 as being patentable over Qin, Rajamony and John as applied to claims 1, 9 and 16 above, and further in view of Hughes (Hughes et al., US 20180026863).
With respect to claims 21-23, Qin as modified does not explicitly disclose following limitation, however, Hughes discloses:
wherein the trigger event is a "GET" operation (i.e., “GET command”) against any key (i.e., “system information”) within a predetermined range of keys (see paragraph [0028], “receive the storage device information through the communication system 306 by retrieving that storage device information from its associated storage device using, for example, a GET command in an API call using the API 304a”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
He et al., (“Oasa: An Active Storage Architecture for Object-based Storage System”) discloses a method for processing OSD command including downloading and registering code/object and associating the code with objects;
McCarthy et al., (US2009/0228606A1) discloses a method for sending message in response to a put command.
Applicant's arguments with respect to claims rejection have been fully considered but they are not persuasive.  Applicant's amendment necessitated additional clarification and/or the new ground(s) of rejection presented in this Office action.   

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/Z.W/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192